Citation Nr: 0801719	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a low back injury, to include degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In November 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to a higher rating 
for his service-connected low back disorder because it is 
more severe than contemplated by the current 20 percent 
rating.  Specifically, at the Travel Board hearing, the 
veteran stated that his low back disorder had worsened since 
the most recent April 2004 VA examination.  The veteran also 
indicated that he was experiencing radiating pain in his 
legs, right worse than left.   While the April 2004 VA 
examiantion noted radiating pain, there is no indication that 
the RO considered the propriety of assigning a separate 
rating.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007), which includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for an increased rating.

2.  The RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  In any event, the 
RO should obtain all up-to-date VA 
medical records for the veteran.

3.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination to determine the nature and 
extent of his service-connected residuals 
of a low back injury, to include 
lumbosacral degenerative disc disease.  
Any indicated studies must be 
performed.  The claims folder, including 
a copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.  

The examiner should describe all 
symptomatology which is caused by the 
veteran's service-connected low back 
disorder, and distinguish that pathology 
from any nonservice connected back 
disorder.  Any indicated studies, 
including range of motion testing in 
degrees, must be performed.  The examiner 
should identify any objective evidence of 
pain and provide an assessment of the 
degree of severity of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible all functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should opine whether there 
would be additional limits on functional 
ability on repeated use or during any 
reported flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable.  
 
The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If any neurological 
changes, to include radiculopathy are 
more likely than not caused by a back 
disorder that is not related to service, 
the examiner must so state and explain 
why.  Any lower extremity functional 
impairment due to the disc disease should 
be identified.  The examiner should 
assess the frequency and duration of any 
episodes of any service related 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that have required documented 
bed rest prescribed by a physician.  

The examiner must address the impact of 
the veteran's service-connected residuals 
of a low back injury, to include 
degenerative disc disease of the 
lumbosacral spine, on his ability to 
work.  The rationale for all opinions 
expressed must be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all VA examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Then, the RO should readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise 


notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



